 Case 5:20-cv-00545-TPB-PRL Document 5 Filed 12/07/20 Page 1 of 4 PageID 36




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

BRADY LAVICK ADAMS,

             Petitioner,

v.                                                   Case No: 5:20-cv-545-Oc-60PRL

WARDEN, FCC COLEMAN,

            Respondent.
___________________________________/

               ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, a federal prisoner housed at FCC Coleman, initiated this action by

filing a pro se 28 U.S.C. § 2241 Petition for Writ of Habeas Corpus (Doc. 1). In

1995, a jury in the Northern District of Florida found Petitioner guilty of

kidnapping, possession of a firearm during the kidnapping, and possession of a

firearm by a convicted felon. See United States v. Brady Lavick Adams, 83 F.3d

1371 (11th Cir. 1996). Petitioner is currently serving a life term of incarceration for

those crimes. Id.

      In the Petition, Petitioner alleges he tested positive for COVID-19 on October

6, 2020, and as a result, he was hospitalized and suffered blood clots in his lungs

(Doc. 1 at 11-12). He claims that he has since recovered and returned to FCC

Coleman, but argues the facility lacks the capability to adequately protect him from

reinfection (id. at 14). He requests that the Court order his “immediate placement

in ‘home confinement’ and ‘electronic monitoring’ due to his vulnerability to COVID-
 Case 5:20-cv-00545-TPB-PRL Document 5 Filed 12/07/20 Page 2 of 4 PageID 37




19 and potential likelihood that it could prove fatal if [he is] reinfected in the

current ‘second wave’” (id. at 7).

      Petitioner appears to seek compassionate release to home confinement

pursuant to the CARES Act outlined in 18 U.S.C. § 3582(c), and as amended by

Section 603(b) of the First Step Act. Before the passage of the First Step Act, only

the Director of the Bureau of Prisons could file a motion for compassionate release.

However, Section 603(b) of the Act modified 18 U.S.C. § 3582(c)(1)(A) to allow a

sentencing court to modify a sentence either on a motion of the Director of the BOP

“or upon motion of the defendant after [he] has fully exhausted all administrative

rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A).

      Here, it is not clear whether the BOP has refused to file a motion for

compassionate release on Petitioner’s behalf, and if so, whether Petitioner

exhausted his administrative appeals. Even assuming Petitioner fully exhausted

the claim, the “BOP’s decision regarding whether or not to file a motion for

compassionate release is judicially unreviewable.” Crowe v. United States, 430 F.

App’x 484, 485 (6th Cir. 2011) (collecting cases); see also DeLuca v. Lariva, 586 F.

App’x 239, 240 (7th Cir. 2014); Cruz-Pagan v. Warden, FCC Coleman-Low, 486 F.

App’x 77, 79 (11th Cir. 2012). If Petitioner now seeks to file his own motion for

compassionate release, such a motion must be filed in the sentencing court. See 18

U.S.C. § 3582(c)(1)(A); see also Frank Davis Moore, Jr. v. Warden, FCC Coleman,



                                            2
 Case 5:20-cv-00545-TPB-PRL Document 5 Filed 12/07/20 Page 3 of 4 PageID 38




No. 5:20-cv-207-Oc-37PRL (M.D. Fla. May 12, 2020) (dismissing without prejudice §

2241 petition seeking compassionate release because the petitioner must file

request in sentencing court); Himmel v. Upton, No. 4:18-CV-804-O, 2019 WL

1112923, at *2 n. 6 (N.D. Tex. Mar. 11, 2019) (“any motion for compassionate

release under the newly amended provision of 18 U.S.C. § 3582(c)(1)(A) should be

filed in the sentencing court”). For these reasons, the Court dismisses the Petition

without prejudice.

       Accordingly, it is

       ORDERED AND ADJUDGED:

       1.      This case is DISMISSED without prejudice.

       2.      The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

       3.      If Petitioner appeals the dismissal of the case, the Court denies a

certificate of appealability. Because the Court has determined that a certificate of

appealability is not warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be filed in this case.

Such termination shall serve as a denial of the motion.1



       1  The Court should issue a certificate of appealability only if a petitioner makes “a
substantial showing of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). To make this
substantial showing, Petitioner “must demonstrate that reasonable jurists would find the district
court’s assessment of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S.
274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented
were ‘adequate to deserve encouragement to proceed further,’” Miller-El v. Cockrell, 537 U.S. 322,
335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration,
the Court will deny a certificate of appealability.



                                                  3
 Case 5:20-cv-00545-TPB-PRL Document 5 Filed 12/07/20 Page 4 of 4 PageID 39




        DONE AND ORDERED in Tampa, Florida, this 7th day of December, 2020.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




Jax-7

C:      Brady Lavick Adams, #10193-017




                                         4
